
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


  


  
LICENSE AGREEMENT

BETWEEN

ANDRX LABS, LLC
ANDRX LABORATORIES (NJ), INC.
ANDRX PHARMACEUTICALS, INC.
AND
ANDRX EU LTD

(COLLECTIVELY, THE LICENSOR)

AND

FIRST HORIZON PHARMACEUTICAL CORPORATION

(THE LICENSEE)

--------------------------------------------------------------------------------




LICENSE AGREEMENT


        This License Agreement ("Agreement") is effective as of March     , 2005
by and between ANDRX LABS, LLC, a Delaware limited liability company, ANDRX
LABORATORIES (NJ), INC. a Delaware corporation, ANDRX PHARMACEUTICALS, INC., a
Florida corporation, and ANDRX EU, LTD., a United Kingdom company, (hereinafter
referred to collectively as "LICENSOR"), and FIRST HORIZON PHARMACEUTICAL
CORPORATION, a Delaware corporation (hereinafter "LICENSEE").

        WHEREAS, LICENSOR is the owner of the entire right, title, and interest
in and to the Licensed Patents and Technical Information (collectively, the
"Intellectual Property") relating to certain pharmaceutical products branded
"Altoprev" and "Fortamet";

        WHEREAS, LICENSOR and LICENSEE are parties to that certain Agreement to
License and Purchase, dated March 2, 2005, which, among other things, requires
the parties to enter into and perform under this Agreement (the "Purchase
Agreement");

        WHEREAS, LICENSOR and LICENSEE are parties to that certain Manufacturing
Supply Agreement, dated the date hereof (the "MSA");

        WHEREAS, Fortamet Products and Altoprev Products shall have the meanings
set forth in the Purchase Agreement;

        WHEREAS, LICENSEE desires to obtain from LICENSOR, and LICENSOR desires
to grant to LICENSEE, an exclusive (solely for the Licensed Field described
below) license to the Products and the related Intellectual Property as further
described herein.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:


ARTICLE I—DEFINITIONS


        For the purposes of this Agreement, the following terms have the
meanings set forth below:

        1.01 "Intellectual Property" is defined in the recitals.

        1.02 "Licensed Field" means the applicable field of use described in
Exhibit A. Without limitation, the Licensed Field does not include the fields of
use designated in Exhibit B (the "Excluded Fields").

        1.03 "Licensed Products" means the Fortamet Products and Altoprev
Products.

        1.04 "Licensed Patents" means all domestic or foreign patents and patent
applications listed in the attached Exhibit C, and any continuations, divisions,
reexaminations, reissues and extensions thereof and foreign patent applications
claiming priority therefrom.

        1.05 "Purchase Agreement" is defined in the recitals.

        1.06 "Technical Information" means the research and development
information, unpatented inventions, know-how, trade secrets, technical data and
other information necessary for Licensee to market, distribute and sell the
Licensed Products.


ARTICLE II—GRANTS


        2.01 Subject to the terms and conditions set forth in this Agreement,
LICENSOR grants to LICENSEE a fully paid, royalty-free, exclusive, worldwide,
sublicenseable and assignable license under and to the Intellectual Property to
market, distribute, sell, offer to sell, manufacture (nonexclusive and subject
to the terms and conditions of the MSA), import or have imported Licensed
Products within the Licensed Field. Notwithstanding anything to the contrary, no
right to sell Licensed Products is

2

--------------------------------------------------------------------------------



granted in the Excluded Fields or for any other field outside of the Licensed
Field. If LICENSEE sublicenses or assigns the license granted herein for the
Product(s) and receive a lump sum payment or any other form of consideration
(the "Assignment Consideration"), then LICENSOR shall be entitled to receive its
Royalties (as defined in the MSA) on the Assignment Consideration which shall be
deemed Net Sales (as defined in the Purchase Agreement) for purposes of
calculating Royalties. LICENSOR shall also be entitled to Royalties on Net Sales
of the assignee or sublicense subject to the terms and conditions set forth in
the Purchase Agreement.

        2.02 No license, immunity or other right is granted under this
Agreement, either directly or by implication, estoppel, or otherwise other than
under the Licensed Patents or Technical Information


ARTICLE III—INFRINGEMENT AND MARKING


        3.01 LICENSOR shall not have any obligation hereunder to institute any
action or suit against third parties for infringement of any Intellectual
Property or to defend any action or suit brought by a third party that
challenges or concerns the validity of the Intellectual Property. If LICENSOR
receives notice that a third-party has filed an Abbreviated New Drug Application
(an "ANDA") with the Food and Drug Administration for either Product with a
certification relating to either of the Products under
Section 505(b)(2)(A)(iv) ("Certification") of the Federal Food and Drug and
Cosmetic Act ("FFDC Act"), as amended, then to the extent legally permitted,
LICENSEE shall have the right, in its discretion, to institute infringement and
other actions relating to the Intellectual Property against such third party,
including rights under the FFDC Act (an "Infringement Claim"). The parties shall
provide each other with copies and correspondence relating to any litigation
involving the Licensed Patents and any Certifications or ANDAs of which either
party receives notice. If LICENSOR is legally required to join in litigation
with LICENSEE in order to enable LICENSEE to pursue an Infringement Claim,
LICENSOR shall reasonably consider LICENSEE'S request to join in such action.
LICENSOR would generally agree to join such action if LICENSOR, in its
reasonable discretion, determines that such action does not lack merit. Any such
action brought by the LICENSEE shall be at LICENSEE'S sole cost and expense
(whether or not LICENSOR participates). Subject to Article 10 of the Purchase
Agreement, LICENSEE shall indemnify and hold harmless LICENSOR for any and all
damages, losses, costs and expenses (including attorneys' fees) incurred,
directly or indirectly, by LICENSEE resulting from any such action. The parties
will reasonably cooperate in connection with any suit, claim or proceeding, and
LICENSEE shall consult with LICENSOR (and keep LICENSOR informed as to the
status) with respect to any action instituted by LICENSEE pursuant to this
Article III. LICENSEE shall be entitled to receive any damages or settlement
proceeds resulting from any Infringement Claim instituted by LICENSEE, provided
that, subject to Section 3.4.1 and Section 3.4.2 of the Purchase Agreement, all
such damages or proceeds shall be deemed Net Sales for purposes of the Purchase
Agreement for which a Royalty is payable thereunder.

        3.02 Each party shall notify the other party within five (5) business
days if: (i) either party believes in good faith that a third party's product
may infringe the Intellectual Property; (ii) any third party alleges that the
Licensed Products infringe a third party's intellectual property (and provide
copies of all pleadings, if any); or (iii) either party receives notice that a
third party has filed a Certification for either Product.

        3.03 LICENSEE agrees to mark all Licensed Products sold by it under the
license granted with the word "Patent" or "Patents" and at least the number or
numbers of the patent or patents applicable to each of the Licensed Products and
included on the Licensed Products on the date hereof.


ARTICLE IV—REPRESENTATIONS AND WARRANTIES


        4.01 LICENSOR represents and warrants that it has the corporate right
and authority to grant to grant the rights and licenses described herein.

3

--------------------------------------------------------------------------------



        4.02 This Agreement is entered into pursuant to the Purchase Agreement.
No representations or warranties are being made with respect to the Intellectual
Property other than those specifically set forth in the Purchase Agreement,
subject to all limitations described therein. Licensee's sole remedies with
respect to any breach of representation or warranty relating to Intellectual
Property are those provided in the Purchase Agreement.

        4.03 NO PARTY TO THIS AGREEMENT SHALL BE LIABLE TO OR OTHERWISE
RESPONSIBLE TO ANY OTHER PARTY HERETO OR ANY BENEFICIARY HEREOF FOR ANY LOSS OF
PROFITS, DIMINUTION IN VALUE, OR INCIDENTAL, INDIRECT, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR
THE PERFORMANCE OR BREACH HEREOF OR OTHERWISE AND WHETHER IN CONTRACT, TORT,
STRICT LIABILITY OR OTHERWISE, EXCEPT AND TO THE EXTENT THAT ANY SUCH DAMAGES
SHALL HAVE RESULTED FROM THE WILLFUL MISCONDUCT OF SUCH PARTY.


ARTICLE V—TERMINATION


        5.01 Unless previously terminated in accordance with Paragraph 5.03
hereof, the license granted herein with respect to the Licensed Patents shall
continue in full force until the expiration of the last-to-expire patent
included in the Licensed Patents.

        5.02 Unless previously terminated in accordance with Paragraph 5.03
hereof, the license granted herein with respect to the Technical Information
shall be perpetual.

        5.03 LICENSEE may terminate this Agreement by delivering written notice
to LICENSOR sixty (60) days prior to such termination. After such termination,
LICENSEE shall have no further rights under Licensed Patents or Technical
Information. Termination pursuant to this Paragraph 5.03 shall relieve the
parties of all further duties and obligations.


ARTICLE VI—ADDRESSES


        6.01 Unless otherwise specified in writing, the mailing addresses of the
parties hereto are as follows:

LICENSOR:

Andrx Corporation
8151 Peters Road, 4th Floor
Plantation, Florida 33324
Attn: Scott Lodin, Esq.
Executive Vice President and General Counsel

with copies to:

McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attention: Scott Williams
Facsimile Number: (312) 984-7700

LICENSEE:

First Horizon Pharmaceutical Corporation
6195 Shiloh Road
Alpharetta, Georgia 30005
Attention: Leslie Zacks, Esq
VP of Legal and Administration
Facsimile Number: (678) 992-1043

4

--------------------------------------------------------------------------------



with copies to:

Hunton & Williams LLP
Attn: W. Tinley Anderson, III
Bank of America Plaza, Ste. 4100
600 Peachtree Street, NE
Atlanta, Georgia 30308
Facsimile Number: (404) 888-4190

        Notices hereunder shall be deemed to have been duly given and served if
sent by reputable overnight courier or certified U.S. mail, and addressed to the
intended recipient as set forth above, or at such other address as it may from
time to time designate in writing to the other party. Any party may send any
notice hereunder to the intended recipient at the address set forth above using
any other means (including personal delivery, messenger service, U.S. mail, or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.


ARTICLE VII—MISCELLANEOUS


        7.01 LICENSEE and LICENSOR shall share evenly in the costs associated
with the prosecution of any pending and issued Licensed Patents. LICENSOR shall
have the right of first refusal to prosecute any pending or issued Licensed
Patent. The parties shall reasonably assist each other in connection with the
prosecution of the Licensed Patents and shall consult regarding all strategic
decisions in connection with the prosecution of any pending or issued Licensed
Patent. Each party will provide the other with adequate notice of its decision
whether to prosecute a pending or issued Licensed Patent. LICENSOR shall not
take any action which would cause the Licensed Patents to become invalid or
unenforceable.

        7.02 This Agreement embodies the entire understanding of the parties and
there are no further or other agreements or understandings, written or oral, in
effect between the parties relating to the subject matter hereof.

        7.03 Waiver of a breach of this Agreement or the failure of LICENSOR or
LICENSEE to exercise any right under this Agreement shall in no event constitute
a waiver as to any future breach, whether similar or dissimilar in nature, or as
to the exercise of any future right under this Agreement.

        7.04 This Agreement may be amended or modified only by a written
instrument signed by the authorized representatives of the respective parties
hereto.

        7.05 The titles of each Article in this Agreement are for the
convenience of the parties and are not intended to modify the terms and
conditions contained therein.

        7.06 To the extent that this License Agreement is inconsistent with the
Purchasing Agreement or the MSA, the Purchasing Agreement or the MSA shall
govern.

        7.07 This Agreement shall be construed and the legal relations between
the parties determined in accordance with the laws of the State of New York,
U.S.A., excluding any choice of law rules which may direct the application of
the laws of any other jurisdiction. Jurisdiction over any dispute arising
hereunder shall be governed by the relevant provisions of the Purchase
Agreement.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed in their respective names by their duly authorized representatives
as of the date and year first written above.

    ANDRX LABS, LLC
 
 
By:
/s/  ANGELO C. MALAHIAS      

--------------------------------------------------------------------------------

Name: Angelo C. Malahias
Title: Executive Vice President
 
 
ANDRX LABORATORIES (NJ), INC.
 
 
By:
/s/  ANGELO C. MALAHIAS      

--------------------------------------------------------------------------------

Name: Angelo C. Malahias
Title: Executive Vice President
 
 
ANDRX PHARMACEUTICALS, INC.
 
 
By:
/s/  ANGELO C. MALAHIAS      

--------------------------------------------------------------------------------

Name: Angelo C. Malahias
Title: Executive Vice President
 
 
ANDRX EU LTD
 
 
By:
/s/  ANGELO C. MALAHIAS      

--------------------------------------------------------------------------------

Name: Angelo C. Malahias
Title: Director
 
 
FIRST HORIZON PHARMACEUTICAL CORPORATION
 
 
By:
/s/  PATRICK FOURTEAU      

--------------------------------------------------------------------------------

Name: Patrick Fourteau
Title: President and Chief Executive Officer

6

--------------------------------------------------------------------------------




EXHIBIT A


LICENSED FIELD

Exercise the licensed rights for the indications specified in the New Drug
Application approved by the U.S. Food and Drug Administration relating to
Licensed Products.

7

--------------------------------------------------------------------------------




EXHIBIT B


EXCLUDED FIELDS

1.generic forms of Altoprev Products and Fortamet Products

2.over the counter (i.e. non-prescription) forms of Altoprev Products and
Fortamet Products

3.products combining Fortamet with any glitazone, glitazaar or other insulin
sensitizer

4.the administration of lovastatin sodium for the treatment or prevention of
Alzheimer's disease or related APP processing disorders

8

--------------------------------------------------------------------------------




EXHIBIT C


LICENSED PATENTS

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



LICENSE AGREEMENT
ARTICLE I—DEFINITIONS
ARTICLE II—GRANTS
ARTICLE III—INFRINGEMENT AND MARKING
ARTICLE IV—REPRESENTATIONS AND WARRANTIES
ARTICLE V—TERMINATION
ARTICLE VI—ADDRESSES
ARTICLE VII—MISCELLANEOUS
EXHIBIT A
EXHIBIT B
EXHIBIT C
